—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunlop, J.), rendered December 22, 1993, convicting him of robbery in the first degree and theft of services, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal, the defendant asserts that the court committed error in its preliminary instructions and in its final charge to the jury regarding the burden of proof. The defendant failed to object to the instructions or charges now claimed to have been improper, and thus his arguments regarding these instructions and charges are unpreserved for appellate review (see, CPL 470.05 [2]). In any event, a review of the record demonstrates that the court adequately instructed and charged the jury in the fundamentals of the law and the burden of proof. The jury, hearing the whole charge, "would gather from its language the correct rules which should be applied in arriving at [a] deci*549sion” (People v Russell, 266 NY 147, 153; People v Canty, 60 NY2d 830).
Finally, the sentence imposed was neither harsh nor excessive under the circumstances (see, People v Suitte, 90 AD2d 80). Balletta, J. P., Rosenblatt, Ritter and Pizzuto, JJ., concur.